Citation Nr: 1701714	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  09-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	South Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to August 1980 and from January 2003 to January 2005, with additional National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This case was before the Board in June 2015 when, in part, the Board remanded the claim herein on appeal for additional development and consideration.  It now returns for appellate review.  

With regard to representation, the Board notes the Veteran was previously represented by the American Legion.  In December 2015, the Veteran submitted a signed VA Form 21-22 identifying the South Carolina Office of Veterans Affairs as his new representative.  The Board has indicated the change of representative above and, in November 2016, offered the Veteran's new representative a chance to submit written argument.


FINDINGS OF FACT

1.  Prior to August 7, 2015, the Veteran's GERD was manifested by pyrosis, reflux, and regurgitation without dysphagia or substernal, arm, or shoulder pain, not productive of considerable impairment of health.  

2.  From August 7, 2015, the Veteran's GERD has been manifested by persistently recurring epigastric distress with reflux, pyrosis, regurgitation, and substernal pain, productive of considerable impairment of health.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for GERD, prior to August 7, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).  

2.  The criteria for a 30 percent rating, but no higher, for GERD, from August 7, 2015, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the Court held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In an July 2007 letter, VA satisfied its duty to notify the Veteran.  Specifically, the AOJ notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016) to assist the Veteran.  The Veteran's VA and private treatment records are of record.  During the applicable appeal period, VA provided the Veteran with examinations in May 2008, January 2009, May 2012, and August 2015.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, recorded his current complaints, conducted appropriate examinations, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran also testified at an April 2015 video conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103 (c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488   (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by an accredited representative.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and severity of the Veteran's GERD.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  
Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning the assignment of different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Fenderson v. West, 12 Vet. App. 119  (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted for this issue. 

Merits of the Claim

In August 2005, the Veteran filed a claim for service connection for, in pertinent part, a stomach disorder.  In a February 2006 rating decision, the RO granted service connection for GERD, rated it by analogy to a hiatal hernia pursuant to Diagnostic Code 7346, and assigned a noncompensable evaluation, effective July 27, 2005.  In an October 2006 rating decision, the RO increased the evaluation to 10 percent, effective July 27, 2005.  VA received the current claim for an increased rating in July 2007.

Under Diagnostic Code 7346, a 10 percent rating is assigned for two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.  The maximum rating assignable under this Diagnostic Code is 60 percent.

The Veteran underwent a VA esophageal examination in May 2008.  During the examination, the Veteran reported "burning in his stomach" for the preceding four years, with the sensation of burning running up into the esophagus when he would lie down at night.  The Veteran also reported occasional diarrhea and that he had lost some weight on purpose but had experienced no other unexplained substantial weight changes.  The Veteran denied regurgitation, nausea, vomiting, or any specific dysphagia with solids or liquids, saying that food actually improved his symptoms.  He also reported that medication taken once a day had significantly improved his symptoms.  The VA examiner diagnosed GERD and noted that symptoms had initially occurred on a daily basis but were now "minimal secondary to adequate medical therapy."

The Veteran underwent a VA digestive examination in January 2009.  During the examination, the Veteran reported chronic diarrhea, occasional vomiting, sleep disturbance with severe epigastric burning, and daily reflux despite medication.  The Veteran indicated that acidic foods worsened his symptoms and that he avoided them.  The Veteran noted past weight loss but that his weight had begun to increase again in the past few years.  On examination, there were no findings of malnutrition or anemia.  The VA examiner diagnosed GERD and noted that the Veteran's daily symptoms were "significant," including "severe" heartburn and reflux.  

The Veteran underwent another VA esophageal examination in May 2012.  The VA examiner noted a diagnosis of GERD in 2006.  The Veteran reported that his GERD had been under good control for the past few years and that medication had helped him tremendously.  The VA examiner noted pyrosis, reflux, and regurgitation.  Notably, persistently recurrent epigastric distress, infrequent episodes of epigastric distress, dysphagia, substernal, arm, or shoulder pain, sleep disturbance, anemia, weight loss, nausea, vomiting, hematemesis, and melena were not indicated.  No esophageal stricture, spasm or diverticula was indicated.  The examiner found no functional impact from the Veteran's GERD and noted the Veteran's report that his GERD was under good control and was not currently a worsening issue for him.  

A September 2012 private treatment record noted that the Veteran was continuing to take medication for GERD once a day.  An August 2014 private treatment record noted the Veteran's report of abdominal pain and alternating diarrhea and constipation while denying nausea, vomiting, or heartburn.  He reported weight loss but noted that he felt his weight was increasing again.  The August 2014 private treatment provider ascribed the Veteran's abdominal pain to irritable bowel syndrome (IBS).  

A September 2014 VA treatment record notes the Veteran's contention that he began to take medication for GERD years before, when treatment providers thought his abdominal pain was due to GERD, and that he did not believe he still required medication for GERD.  The September 2014 VA treatment provider recorded the Veteran's diagnosis of IBS and the Veteran's intention to cease taking medication for GERD.  A January 2015 private treatment record notes that the Veteran's GERD was controlled without medication.

During his April 2015 hearing before the Board, the Veteran testified that a VA physician had discontinued his GERD medication and that, after two weeks, his heartburn had returned with sufficient severity for him to call to reinstate his prescription.  He also testified that, after he reported a lot of burning and acid "coming back up," a private physician instructed him to begin taking his GERD medication twice a day instead of once about one year before the hearing.  He testified that his symptoms included fluid coming out of his mouth when lying down at night, that his symptoms were worsening, and that they interfered with sleeping and eating.  He also testified that his symptoms had an impact on his occupational functioning by requiring more frequent bathroom breaks.  

An April 2015 private treatment record dated two days after the hearing notes that the Veteran's GERD was controlled without medication and that dietary avoidance was discussed.  

A May 2015 VA treatment record notes the Veteran's report that he resumed his GERD medication due to intolerable heartburn after two weeks.  The most recent medication list in the Veteran's VA treatment records, dated June 2015, notes that the dosage for the Veteran's GERD medication remains once daily.  

The Veteran underwent an additional VA esophageal examination in August 2015.  The VA examiner noted a diagnosis of GERD.  The Veteran reported that he sometimes had to take over the counter antacids to supplement his GERD medication if it failed to sufficiently treat his heartburn symptoms.  The VA examiner noted persistently recurring epigastric distress, reflux, regurgitation, substernal pain, and sleep disturbance, with symptoms recurring four or more times per year and lasting less than one day each time.  Notably, anemia, weight loss, nausea, vomiting, hematemesis, and melena were not indicated.  No esophageal stricture, spasm or diverticula was indicated.  The examiner found no functional impact from the Veteran's GERD but also noted that the Veteran's symptoms occurred almost daily and, given the frequency and the need for supplemental medication, characterized their severity as "moderate to severe."  

The Board notes that the Veteran has claimed service connection for IBS and that the RO denied it in a May 2016 rating decision, which the Veteran has not appealed.  IBS and its associated symptoms are thus not before the Board.  

After carefully considering the entire record in light of the applicable rating criteria, the Board finds that a rating in excess of 10 percent is not warranted for GERD prior to August 7, 2015.  During that period, the VA examinations and VA and private treatment records show that the Veteran's GERD was manifested by two or more of the symptoms for the 30 percent evaluation and the January 2009 VA examination report could be interpreted to support a finding of persistently recurrent epigastric distress, but there is no evidence in those treatment records or examination reports of dysphagia or substernal, arm, or shoulder pain.  

There is also no evidence in the treatment records that the Veteran's GERD symptoms during the period prior to August 7, 2015 were productive of considerable impairment of health.  Indeed, the May 2008 and May 2012 VA examination reports characterize the Veteran's symptoms as "minimal" and "under good control" respectively with medication, and treatment records show that the Veteran voluntarily discontinued taking his GERD medication in September 2014 and that he reported his GERD symptoms as controlled without medication in January 2015 and April 2015.  These records are incompatible with a finding that the Veteran's GERD symptoms were productive of considerable impairment of health, which is necessary for a 30 percent rating under Diagnostic Code 7346.

To the extent that the Veteran's testimony during the April 2015 Board hearing discusses more severe symptoms, including a need for a doubled dose of GERD medication, that testimony is inconsistent with the treatment records and examination reports.  Specifically, it is inconsistent with a private treatment record from two days after the hearing in which the Veteran reported that his GERD was controlled without medication and a June 2015 VA treatment record that notes only a single daily dose of GERD medication.  The Board notes the Veteran's testimony regarding dysphagia, but this, along with the other symptoms noted in treatment records and examination reports, is insufficient for a 30 percent rating without substernal, arm, or shoulder pain and considerable impairment of health.  The only occupational impact the Veteran reported was increased frequency of bathroom breaks.  Even if any medical professional had ascribed this symptom to his GERD (as opposed to his IBS, which is not service-connected and is not before the Board), the Board does not find that this rises to the level of considerable impairment of health.  

In addition, after carefully considering the entire record in light of the applicable rating criteria, the Board finds that a rating of 30 percent, but no higher, is warranted for GERD from August 7, 2015.  The VA examination report from that date notes persistently recurring epigastric distress, heartburn, regurgitation, and substernal pain.  Although the August 2015 VA examiner did not specifically say that these symptoms were productive of considerable impairment of health, the examiner characterized the Veteran's symptoms as moderate to severe.  In order to give the Veteran the benefit of the doubt, the Board finds that this is equivalent to a finding of considerable impairment of health.  

A rating in excess of 30 percent is not, however, warranted for GERD at any point during the period on appeal.  In order for the maximum schedular evaluation of 60 percent to be assigned, the evidence of record must demonstrate symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  The medical evidence of record does not show that the Veteran's disability been productive of symptoms of hematemesis or melena, with moderate anemia.  To the extent that the medical evidence of record shows material weight loss, this has either been temporary or deliberate and no medical professional has ascribed it to the Veteran's GERD.  Other than the January 2009 VA examination report, the Veteran has consistently denied vomiting.  In short, the Veteran did not exhibit symptom combinations productive of severe impairment of health. 

In sum, there is a basis for an evaluation of 10 percent, prior to August 7, 2015, and 30 percent thereafter, for the Veteran's service-connected GERD.  The preponderance of evidence is against higher ratings.  Therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular Consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115. If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the symptoms of the Veteran's GERD are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported persistently recurring epigastric distress, pyrosis, reflux, regurgitation, substernal pain, and sleep disturbances.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability productive of severe impairment of health, which is a level of disability above that the Veteran has been found to have.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For the above reasons, the Board declines to remand these issues for consideration of an extraschedular evaluation.

Entitlement to TDIU

Finally, the Board notes a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record, including the Veteran's testimony during the April 2015 Board hearing, indicates the Veteran remains employed.  Moreover, the Veteran has not asserted that he is or has been unemployed due to his service-connected disabilities. Therefore, further consideration of a TDIU is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for GERD, prior to August 7, 2015, is denied.

Entitlement to a 30 percent evaluation for GERD, from August 7, 2015, but no higher, is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


